249 F.2d 527
Benjamin W. WEEMS, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 14010.
United States Court of Appeals District of Columbia Circuit.
Argued October 21, 1957.
Decided November 7, 1957.

Appeal from the United States District Court for the District of Columbia; Richmond B. Keech, District Judge.
Mr. John A. Curtiss, Washington, D. C., with whom Mr. Dickson R. Loos, Washington, D. C. (both appointed by this Court) was on the brief, for appellant.
Mr. Fred L. McIntyre, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll, Asst. U. S. Atty., were on the brief, for appellee. Mr. E. Tillman Stirling, Asst. U. S. Atty., also entered an appearance for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal is from denial of a motion to vacate sentence under 28 U.S.C. § 2255. We find no error affecting substantial rights.


2
Affirmed.